Mr. Chief Justice Clarity delivered the opinion of the court: This is a claim for an overpayment made by the claimant to the Division of Insurance, Department of Trade and Commerce, for which a refund of $45.21 is claimed. The defendant by the Attorney General, comes and states that the claim has been approved by the Director of the Department of Trade and Commerce, and consents to the allowance of the claim. It is therefore recommended by the court that said claimant be allowed the sum of $45.21.